                Case 1:17-cr-00744-JSR Document 83 Filed 02/03/21 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA
          -v-                                         Docket No. 208 1:17CR00744-001 (JSR)
                                                                       ORDER
 Aletha Williams,
                                   Supervisee.



Honorable Jed S. Rakoff, Senior U.S. District Judge:

       IT IS HEREBY ORDERED: For the reasons stated on the record during a violation of supervised

release conference held on February 3, 2021, the Supervised Release Conditions are modified to include

the following special condition:

       The supervisee will participate in and complete a residential substance abuse treatment program

approved by the United States Probation Office. The period of treatment will be determined at

sentencing scheduled for March 3, 2021, at which time this order will be amended.

       The program may include testing to determine whether the supervisee has reverted to using drugs

or alcohol. The supervisee shall continue to take any prescribed medications unless otherwise instructed

by the health care/treatment provider. The supervisee shall contribute to the cost of services rendered

based on the supervisee’s ability to pay and the availability of third-party payments. The Court authorizes

the release of available substance abuse and mental health evaluations and reports, including the

presentence investigation report, to the substance abuse treatment provider.

SO ORDERED.

Dated: February 3, 2021
       New York, New York

                                                             Honorable Jed S. Rakoff
                                                             Senior U.S. District Judge
